Citation Nr: 1103957	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO. 06-14 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for traumatic arthritis of the right knee (right knee 
disability).

2.  Entitlement to an initial evaluation in excess of 10 percent 
for traumatic arthritis of the left knee (left knee disability).


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to March 1971.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  The appeal was 
most recently remanded for additional development in September 
2009.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by range of 
motion, at worst, of 70 degrees with pain, but no ankylosis, 
recurrent subluxation or lateral instability, or dislocated 
semilunar cartilage, status post meniscectomy.

2.  The Veteran's left knee disability is manifested by range of 
motion, at worst, of 70 degrees with pain, but no ankylosis, 
recurrent subluxation or lateral instability, or dislocated 
semilunar cartilage, status post meniscectomy.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis, right knee, are not met, but the criteria 
for a separate, compensable, 10 percent evaluation for status 
post meniscectomy disability, right knee, are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010), 38 C.F.R. §§ 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-
61 (2010).

2.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis, right knee, are not met, but the criteria 
for a separate, compensable, 10 percent evaluation for status 
post meniscectomy disability, right knee, are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010), 38 C.F.R. §§ 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-
61 (2010). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Proper notice from VA must inform the 
claimant of any information and medical or lay evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the notice requirements of the VCAA apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability, notice of the evidence required 
to substantiate a claim for service connection must include 
information that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006). 

In cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, supra; 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears 
the burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  That burden has not been met.
In addition, the duty to assist the Veteran to develop the claim 
is fulfilled.  VA has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained and the Veteran has submitted Social 
Security Administration records, as well as VA and private 
treatment records.  The Veteran was afforded VA medical 
examinations, most recently in March 2010.  Significantly, 
neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The 
duties to notify and assist the Veteran are met.

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and there 
must be emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his or her ability to function under 
the ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with impairment 
of function will be expected in all cases.  38 C.F.R. § 4.21.  
Therefore, the Board has considered the potential application of 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the Veteran.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In an 
appeal from an initial rating, the Board must consider the 
medical evidence during the entire period since the Veteran's 
claim was first filed.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The medical nature of the 
particular disability to be rated under a given diagnostic code 
determines whether the diagnostic code is predicated on loss of 
range of motion.  If a musculoskeletal disability is rated under 
a specific diagnostic code that does not involve limitation of 
motion and another diagnostic code based on limitation of motion 
may be applicable, the latter diagnostic code must be considered 
in light of sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98.

According to Diagnostic Code (DC) 5010, traumatic arthritis is 
rated under DC 5003, which rates degenerative arthritis.  When 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion to be 
combined, not added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  For purposes of rating disability from arthritis, the 
knee is considered a major joint.  38 C.F.R. § 4.45(f).

Full range of motion of the knee is from 0 degrees to 140 degrees 
in extension and flexion.  38 C.F.R. § 4.71a, Plate II.  When 
flexion of the knee is limited to 60 degrees, a noncompensable 
rating is assignable under DC 5260.  When flexion is limited to 
45 degrees, a 10 percent rating is assignable.  When extension is 
limited to 5 degrees, a noncompensable rating is assigned under 
DC 5261.  When extension is limited to 10 degrees, a 10 percent 
rating may be assigned.  A 20 percent rating is appropriate where 
extension is limited to 15 degrees.

Under DC 5257, a 20 percent disability rating is warranted for 
moderate impairment, and a 30 percent disability rating is 
assigned for severe impairment.  38 C.F.R. § 4.71a, DC 5257.  The 
schedule of ratings does not define "slight," "moderate," and 
"severe."  Rather than applying a mechanical formula to make a 
determination, the Board evaluates all of the evidence such that 
decisions are "equitable and just."  38 C.F.R. § 4.6.

1. Facts

The Veteran underwent left knee surgery in June 1989 and right 
knee surgery in February 2000 to repair a meniscus tear.  The 
Veteran filed the claim from which this appeal stems in November 
2001.

The Veteran attended a VA examination in November 2006.  He 
complained of bilateral popping, catching, locking, giving way, 
swelling, and pain.  He reported three periods of bed rest in the 
prior twelve months due to his knees, but not prescribed by a 
doctor.  Range of motion of the left knee was 5 to 110 degrees 
with pain at the extremes.  Range of motion of the right knee was 
5 to 120 degrees.  Bilaterally, the knees were stable, Lachman's 
was negative, drawers were negative, McMurray's caused pain, and 
there was crepitus.  Radiologic examination was conducted and 
degenerative joint disease was diagnosed.  The examiner noted 
that pain, fatigue and weakness were included in the ranges of 
motion recorded, and that flare-ups probably caused additional 
limitation.
In January 2007, examination of the knees bilaterally revealed 
antalgic gait, no swelling, stable knees, negative drawer 
testing, mild medial joint line tenderness, negative McMurray's, 
patella grind, no laxity, no swelling, no locking, and positive 
crepitus.  Range of motion of the right knee was 0 to 115 degrees 
with discomfort. Range of motion of the left knee was 0 to 135 
degrees with discomfort.

In May 2007, the Veteran saw a private provider.  He complained 
of trouble performing his activities of daily living due to his 
knees.  Extension was normal and flexion was to 65 degrees with 
pain.  There was no crepitus and the collateral ligaments were 
not lax.

In August 2007, examination bilaterally revealed antalgic gait, 
no swelling, stable knees, negative drawers, mild medial joint 
line tenderness, negative McMurray's, patella grind, no laxity, 
no locking, and positive crepitus.  Range of motion of the right 
knee was 0 to 115 degrees with discomfort.  Range of motion of 
the left knee was 0 to 135 degrees with discomfort.

In October 2007, the Veteran attended a VA examination.  The 
Veteran reported pain that was a constant 10 out of 10 on the 
left.  Range of motion of the right knee was 0 to 45 degrees with 
pain and guarding.  Range of motion of the left knee was 0 to 45 
degrees with pain and guarding.  Bilaterally, the knees were 
stable, Lachman's was negative, there was moderate effusion, and 
repetitive motion did not increase pain or decrease the range of 
motion.  The examiner felt that the Veteran was preventing him 
from bending the knee and that the range of motion at the 
examination was not consistent with prior examinations, including 
the one performed two months prior.  The examiner questioned 
whether this was an adequate examination, but did note pain and 
arthritis.

In January 2008, an MRI of the right knee revealed maceration of 
the anterior horn of the medial meniscus, chondromalacia patella, 
moderate to large joint effusion, and findings suggestive of an 
osteochondroma of the posterior tibial plateau.  MRI of the left 
knee revealed maceration of the anterior horn on the medial 
meniscus, chondromalacia of the medial tibial plateau and medial 
femoral condyle, moderate to large joint effusion, and a Baker's 
cyst.  Bilateral osteoarthritis was diagnosed.
In February 2008 and March 2008, the Veteran was seen for a 
bilateral Supartz injection.  Physical examination bilaterally 
found mild medial joint line tenderness, negative drawers 
testing, negative McMurray's, patella grind, a stable knee, no 
laxity, no swelling, no locking, and positive crepitus.  Range of 
motion of the left knee was 0 to 100 degrees with mild 
discomfort.  Range of motion of the right knee was 0 to 95 
degrees with mild discomfort.

In September 2008, the Veteran underwent physical examination of 
his knees.  He had been given injectable medication for his 
knees.  Range of motion of the right knee was 0 to 100 degrees 
(flexion and extension).  Range of motion of the left knee was 0 
to 110 degrees (flexion and extension) with complaints of 
discomfort.  Bilaterally, there were minimal complaints of 
discomfort, no locking, crepitus, negative drawers, negative 
McMurray's, medial joint line tenderness, no swelling, no 
effusion, some patella grind, and no joint laxity.

In June 2009 and October 2009, the Veteran was examined.  Range 
of motion of the right knee was 0 to 100 degrees without 
difficulty.  Range of motion of the left knee was 0 to 110 
degrees without difficulty.  Bilaterally, the knees were stable, 
there was no locking or laxity, drawers were negative, McMurray's 
was negative, Lachman's was negative, and there was crepitus.

The Veteran attended a VA examination in March 2010.  He reported 
flare-ups of 10 out of 10 on the pain scale.  Range of motion of 
the both knees was 0 to 90 degrees with pain from 70 degrees.  
The knee was stable, there was no locking or laxity, drawers were 
negative, McMurray's was negative, Lachman's was negative, and 
there was crepitus and patella grind.  Radiologic examination 
revealed severe tricompartmental arthritis.  The examiner opined 
that additional limitation of motion was possible during flare-
ups or after the Veteran had been on his feet.

2. Analysis 

The Veteran does not qualify for a higher rating under DC 5260 or 
DC 5261 for limitation of flexion or extension.  The Board does 
not consider the October 2007 VA examination to be an accurate or 
adequate reflection of the Veteran's range of motion.  As the 
examiner noted, the Veteran appeared to be intentionally 
restricting motion, and the results of this examination were 
extremely different from the results of prior and subsequent 
examinations performed within months of the October 2007 VA 
examination.  

However, there is extensive evidence from the other VA 
examinations and treatment notes.  This evidence indicates that, 
at worst, in March 2010, the Veteran's range of motion in either 
knee was limited to 70 degrees of flexion and 0 degrees of 
extension, when considering pain, although the Veteran manifested 
actual range of motion beyond 70 degrees.  This would result in a 
noncompensable evaluation for limitation of motion under either 
DC 5003, 5260, or DC 5261.  

Thus, the evidence establishes that an evaluation in excess of 10 
percent is not warranted for traumatic arthritis of the left knee 
or traumatic arthritis of the right knee, based on limitation of 
motion (flexion or extension).  Other diagnostic codes have been 
considered.  There is no evidence of ankylosis, so as to warrant 
ratings under DC 5256.  There is no evidence of recurrent 
subluxation or lateral instability so as to warrant ratings under 
DC 5257 for other impairment of the knee.  

Although a right meniscus tear was repaired in February 2000 and 
some maceration (softening) of the menisci was noted in January 
2008, McMurray's testing has always been negative, and MRI 
examinations establish that there is no dislocated semilunar 
cartilage remaining in either joint.  As noted above, Diagnostic 
Code 5258 authorizes a maximum 20 percent evaluation for 
dislocated semilunar cartilage.  Since there is no dislocated 
cartilage in either knee at any time during the pendancy of this 
appeal, DC 5258 is not applicable.  

However, the Veteran does objectively manifest a joint effusion 
in each knee on radiologic examination.  That finding is not 
compensated under the 10 percent evaluation for limitation of 
range of motion.  Although no objective findings of locking were 
noted on VA examinations, private evaluations of the knees 
reflect that the Veteran reported locking of the knees.  The 
records reflect that the Veteran has undertaken physical therapy 
and injections of steroids and nonpharmcologic agents such as 
Synvisc into both knees.  Thus, a compensable, 10 percent 
evaluation for post-operative residuals of removal of dislocated 
semilunar cartilage is warranted for each knee.  Diagnostic Code 
5259 authorizes a maximum 10 percent evaluation for symptomatic 
removal of semilunar cartilage.  As a 10 percent evaluation is 
the maximum schedular evaluation under DC 5259, no evaluation in 
excess of 10 percent is warranted for either knee under DC 5259.

As the range of motion limitations do not approximate that for 
compensable ratings under DCs 5260 or 5261, it is clear that the 
current 10 percent ratings under DC 5010 compensate the Veteran 
for his functional impairment including painful motion, weakness 
and fatigability, due to his knee disabilities.

Proper application of the applicable diagnostic codes shows the 
Veteran is entitled to a 10 percent rating for traumatic 
arthritis of each knee, and a 10 percent evaluation for post-
operative residuals of disclosed semilunar cartilage, but no 
higher evaluation.  The preponderance of the evidence is against 
the Veteran's appeal for ratings in excess of 10 percent for 
traumatic arthritis and symptomatic residuals of meniscectomy.  
As the evidence is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable 
to warrant a more favorable result.  Therefore, the claim for 
ratings in excess of 10 percent under DC 5010 and 5259 cannot be 
granted.

3.  Extraschedular

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).  

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for the knee disabilities.  
The manifestations of the knee disabilities are not in excess of 
those contemplated by the schedular criteria.  Schedular criteria 
for higher ratings are available, but the Veteran simply does not 
meet the criteria for higher schedular ratings.  In any event, 
the Veteran has been granted a total evaluation based on 
individual unemployability due to service-connected disabilities.  
To the extent that right and left knee disabilities contribute to 
the Veteran's inability to work, unemployability is already 
compensated.  Accordingly, no criterion for referral of this case 
for extra-schedular consideration is met.  


ORDER

The claim for an initial evaluation in excess of 10 percent for 
traumatic arthritis of the right knee is denied, but a separate, 
compensable, 10 percent evaluation is granted for symptomatic 
residuals, status post removal of dislocated cartilage, right 
knee, subject to law and regulations governing the effective date 
of an award of monetary compensation; the appeal is granted to 
this extent only.

The claim for an initial evaluation in excess of 10 percent for 
traumatic arthritis of the left knee is denied, but a separate, 
compensable, 10 percent evaluation is granted for symptomatic 
residuals, status post removal of dislocated cartilage, left 
knee, subject to law and regulations governing the effective date 
of an award of monetary compensation; the appeal is granted to 
this extent only.



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


